Citation Nr: 0700056	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  05-38 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for numbness of the 
lower extremities on a secondary basis.

2.  Entitlement to restoration of a 60 percent evaluation for 
postoperative herniated intervertebral disc, L4-5 on the 
right.

3.  Entitlement to an increased rating for postoperative 
herniated intervertebral disc, L4-5 on the right, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to August 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for numbness of the lower extremities on a 
secondary basis.  The veteran has also appealed an April 2005 
rating action that reduced the 60 percent evaluation in 
effect for the veteran's service-connected low back 
disability to 40 percent, effective July 1, 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has numbness in his lower 
extremities, burning in his legs and leg pain associated with 
his service-connected herniated intervertebral disc.  During 
a VA examination in October 2004, the veteran related that 
when he walked the pain in his low back worsened and his left 
buttock and lateral thigh would begin to ache.  An 
examination revealed that reflexes were normal, and straight 
leg raising was negative bilaterally to 80 degrees.  The 
assessment was chronic low back pain with a functional 
overlay.  The examiner commented that he could not attribute 
the numbness in the veteran's extremities to spinal stenosis 
on the basis of the examination without resorting to mere 
speculation. He added that it was likely nothing more than 
compression neuropraxia on the sciatic nerves related to 
prolonged sitting, but he could not prove that.  Additional 
testing was suggested.  

When examined by the VA in May 2005, the veteran reported 
that his low back pain radiated down the legs and into the 
calves.  He also said he had weakness in the lower 
extremities.  Following the examination, the impression was 
chronic low back pain, status post L4-5 laminectomy in 1975, 
with fusion in 1988.  The examiner commented that it was 
difficult to ascertain the degree of residual deficits from 
the herniated disc as there seemed to be functional overlay.  
Additional testing was again recommended.  Magnetic resonance 
imaging of the lumbosacral spine revealed post surgical 
changes and vertebral and apophyseal degenerative changes.  
In a June 2005 addendum to the examination report, it was 
indicated that an electromyogram revealed evidence of mild 
versus distal sensory neuropathy.  While most cases of 
peripheral neuropathy are idiopathic, it was indicated that a 
work-up for treatable causes should be initiated.  

The veteran underwent the suggested tests at a private 
facility in July 2005, and it was indicated that the blood 
studies were normal.  

A private physician reported in March 2005 that he had 
examined the veteran and the findings included positive 
straight leg raising, weakness of the toes and subjective 
feeling of numbness in the feet.  The assessments were 
history of degenerative disc disease and spinal fusion L4-5, 
progressive bilateral leg weakness, hyperreflexic changes and 
bilateral sensory deficits and intermittent bowel and bladder 
incontinence.  

In view of the conflicting evidence of record, the Board is 
of the opinion that additional development of the record is 
warranted.  In light of this action, the issues of 
entitlement to restoration of a 60 percent evaluation for 
postoperative herniated intervertebral disc, L4-5 on the 
right and entitlement to an increased rating for the low back 
disability, currently evaluated as 40 percent disabling, will 
be held in abeyance.  Accordingly, the case is REMANDED to 
the RO for action as follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his low back 
disability, including any lower extremity 
symptoms, since 2004.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The veteran should then be afforded a 
VA neurological examination to determine 
the nature and extent of his low back 
disability.  All necessary tests should 
be performed.  The examiner is requested 
to furnish an opinion concerning whether 
it is at least as likely as not that the 
veteran has any neurological 
abnormalities associated with his 
service-connected herniated 
intervertebral disc.  The rationale for 
any opinion should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


